Citation Nr: 1519333	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tension muscular headaches beginning October 7, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Allen T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from November 1991 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2007, the Board issued a decision which denied the Veteran's claim of entitlement to TDIU benefits.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, pursuant to a Joint Motion for Remand, the Court vacated the Board's July 2007 decision and remanded this case to comply with VA's duty to notify.  In August 2008, the Board remanded this matter for additional development.  In June 2010, the Board issued a decision which denied the Veteran's claim of entitlement to TDIU benefits.  The Veteran timely appealed this decision to the Court.  In March 2012, the Court issue a memorandum decision which vacated the Board's June 2010 decision and remanded this case for additional evidentiary development.  In September 2012, June 2013, and September 2014, the Board remanded this case for additional evidentiary development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a rating decision issued in January 2015, the RO assigned a higher 10 percent evaluation for the Veteran's headache disorder.  The RO erroneously included this issue in a January 2015 supplemental statement of the case (SSOC) even though this issue has not been appealed by the Veteran.  The Veteran's attorney filed a substantive appeal in March 2015.  Although the headache disorder is not specifically mentioned in the March 2015 Form 9, the attorney requested to appeal all issues in the SSOC.  The Board finds this Form 9 to be a Notice of Disagreement with the January 2015 rating decision granting a higher evaluation for the headache disorder.  This issue must be remanded for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

During the September 2014 VA examination for the neck, the Veteran reported that he recently had started to work again.  He reported working three to four hours a day due to the pain in his neck and back.  During the September 2014 VA examination for headaches, the Veteran reported that he worked with a family friend at a plumbing company doing the inventory and book work.  This new evidence suggesting that the Veteran is employed is relevant to the Veteran's claim for TDIU and requires further development.  For instance, it is unclear whether the Veteran's employment would be considered marginal employment.  Further information should be obtained prior to adjudication of his claim.  

Pursuant to the September 2014 remand, the Board stipulated the examiners should provide an opinion regarding whether the Veteran was unable to obtain or retain substantially gainful employment.  The examiner was asked to consider the Veteran's disabilities individually and the combined effect of his service-connected disabilities.  In the January 2015 opinion, the examiner considered the Veteran's service-connected headache disability and service-connected neck disability individually but did not consider the combined effects of the service-connected disabilities.  The United States Court of Appeals for Veteran Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is required in this case and another opinion should be obtained that considers the combined effect of his service-connected disabilities. 

In April 2000, the Veteran filed a Vocational Rehabilitation Application.  The vocational rehabilitation folder associated with this application does not appear to be associated with the claims file and should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since September 2014 and associate them with the claims file.

2.  Provide the Veteran with VA Form 21-8940 and request that he supply the requisite information.

3.  Contact the Veteran's current employer to determine his currently salary, hours, dates of employment and job description.  

4.  Obtain addendum opinions from the examiners who provided the opinions regarding unemployability in the January 2015 report and the September 2014 psychiatric examination report.  In proffering an opinion, the examiners should review the claims file, and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions should include a rationale.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the above examiners are not available, another competent professional may provide the opinion after reviewing the January 2015 report, the September 2014 psychiatric examination report, the September 2014 VA examination for headaches, and the September 2014 VA examination for the neck and the claims file.  All recent evidence regarding current employment should be considered.

If the examiners are unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Readjudicate the Veteran's claim for TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

6.  Then, issue a SOC as to the claim for entitlement to a rating higher than 10 percent for a headache disorder.   This issue should be certified to the Board only if the Veteran or his attorney submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




